Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 9 in the reply filed on 2/23/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 5-9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 8676427) and Daniel (US 20110111728).
Regarding claim 1, Ferguson teaches an apparatus for sharing sound samples from a vehicle (server receives data from vehicle, Ferguson, col 12, ln 1-3), the apparatus comprising: one or more interfaces configured to communicate in a mobile communication system (communicate with server, Ferguson, col 12, ln 1-3); one or more microphones  configured to convert an acoustic signal into an electric signal (microphones, Ferguson, col 10, ln 46-60); a control module configured to control the one or more interfaces and the one or more microphones (control system, Ferguson, col 10, ln 46-60), wherein the control module is further configured to: record sound samples of a sound and noise situation around the vehicle (emergency vehicle and audible siren, Ferguson, col 10, ln 33-45) using the one or more microphones (detect siren louder at rear microphone, Ferguson, col 10, ln 58-60).
Although Ferguson does not teach communicating information on the sound samples to another vehicle using the one or more interfaces, Daniel teaches aggregating geographical areas 
Regarding claim 5, Ferguson and Daniel teach the apparatus of claim 1, wherein the control module is configured to record the sound samples after reception of an according service request (input from user on touchscreen, col 6, ln 1-50).
Regarding claim 6, Ferguson and Daniel teach the apparatus of claim 1, wherein the control module is configured to communicate the information on the sound samples to a network server via the mobile communication system (remote server, col 6, ln 1-7).  
Regarding claim 7, Ferguson and Daniel teach the apparatus of claim 1, wherein the control module is configured to receive information on other sound samples from another network entity (information aggregated from other user, Daniel, [0047]).
Regarding claim 8, Ferguson and Daniel teach the apparatus of claim 7, wherein the control module is configured to combine locally recorded sound samples with the information on the other sound samples (sensor fusion algorithm, Ferguson, col 5, ln 55-65).  
Regarding claim 9, Ferguson and Daniel teach the apparatus of claim 1, wherein the control module is configured to generate a noise map of a predefined region (Daniel, [0047]).
Claims 12, 14, and 15 are each substantially similar to claim 1 and are rejected for the same reasons. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/            Primary Examiner, Art Unit 2651